Citation Nr: 1417584	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  05-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a chronic pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and restrictive respiratory disease, also claimed as due to toxic chemical and radiation exposure or as secondary to the Veteran's service-connected chronic maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. In February 2009, January 2012, and October 2013, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2012 Letter from Dr. Prince.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

There has been no demonstration by competent and credible evidence that the Veteran's chronic pulmonary disorder, to include COPD and restrictive respiratory disease, is related to active duty, to include as secondary to toxic chemical and radiation exposure, or that it was proximately caused or aggravated by the Veteran's service-connected maxillary sinusitis.


CONCLUSION OF LAW

A chronic pulmonary disorder, to include COPD and restrictive respiratory disease, was not incurred in or aggravated by active service, to include as secondary to toxic chemical and radiation exposure, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the Veteran in April 2010 and February 2011. 

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in October 2002, July 2010, and January 2013.  The VA examinations are sufficient, as the examiners considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection

A Veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, establishing direct service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder. 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

Establishing service connection for a disorder based on ionizing radiation exposure during service can be shown in two different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed Veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer, but does not include COPD.  

Under this section, a "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  
38 C.F.R. § 3.311(b)(4).  

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) .

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R.
 §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is 'at least as likely as not' that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

III.  Factual Background

The Veteran contends that his COPD was either caused by his exposure to toxic chemicals and radiation in service or caused or aggravated by his service-connected sinusitis.  He contends that he was exposed to radiation and chemicals in service, while he served as a nuclear weapon technician.  In a March 2000 statement, a nuclear weapon technician that worked with the Veteran stated that he worked with the Veteran at F.E. Warren Air Force Base during the early 1970's as 463X0 technicians.  The coworker identified numerous hazardous adhesives, solvents, coatings and miscellaneous chemicals that 463X0 technicians were exposed to on a routine, often daily, basis.

Service treatment records are silent for complaints of or treatment for a pulmonary disorder.  A chest x-ray dated November 1971, showed no abnormalities.  A periodic vision examination record notes "chemical eye damage" in a box labeled "Hazard."  An entry dated November 1971 indicates that the Veteran wore glasses and that his vision was corrected to 20/20.  The Veteran's November 1972 separation examination is silent for complaints or notes of any chest condition and his chest and lung examination was normal.  

Post-service chest x-rays dated November 1998 indicate that the Veteran had mild pulmonary obstructive changes.  The Veteran was first diagnosed with COPD in December 2000, after being admitted for pneumonia.  X-rays dated December 2000 showed prominent central pulmonary vasculature and attenuation of the peripheral vasculature consistent with COPD.  A January 2001 chest x-ray showed obstruction, but no active pathology for pneumonia-pneumonitis or any masses.  Chest x-rays dated February 2001 showed coarse bronchovascular markings and mild cardiomegaly.  The radiologist indicated that there was no evidence of active chest disease.  Later in February 2001, chest x-rays were remarkable for changes of COPD and prominent central pulmonary vessels.  In May 2001, chest x-rays showed moderate pulmonary obstructive change. 

In an October 2002 VA examination, the examiner noted that the Veteran was diagnosed with emphysema in November 1999, after being unable to be weaned from oxygen after a bout of pneumonia.  The examiner diagnosed the Veteran with COPD and indicated that the Veteran's PFTs showed some restrictive component to his pulmonary disease.  The examiner did not provide an opinion on etiology and recommended that the Veteran be evaluated by a pulmonologist.  

Social Security disability records indicate that the Veteran's COPD started on March 1, 2000.  

In 2004, the Veteran submitted numerous articles and a diagram related to sinusitis from Web MD, May Clinic, and other internet sources.  X-rays dated July 2004 showed slightly decreased right basilar lung infiltrate and atelectasis and COPD.

In January 2007, x-rays showed no pulmonary vascular congestion and no atherosclerotic calcification in the aortic arch.  There were chronic-appearing changes in the chest, but there was no evidence of acute cardiopulmonary disease.  In January 2008, x-rays showed mild right basilar pleural parenchymal scarring, unchanged from the January 2007 x-ray.   

Chest x-rays dated February 2009 showed chronic-appearing pulmonary with imaging features suggestive of mild COPD.  

The Veteran presented for a VA examination in July 2010.  The examiner noted that x-rays showed mild chronic bronchial thickening and mild bibasilar pleural-parenchymal scars or subsegmental atelectasis, which was noted as unchanged.  The examiner diagnosed the Veteran with restrictive lung disease and noted that the Veteran does not suffer from COPD.  In an October 2010 addendum opinion, the examiner opined that the Veteran's restrictive lung disease was not caused by or contributed to by his service-connected sinusitis.  The examiner explained that sinusitis is not causally related to restrictive lung disease.  The examiner noted that he discussed his findings with a pulmonologist, who agreed with the examiner's findings and opinion.  

In a February 2011, the Veteran's VA treating physician opined that the Veteran's chronic sinusitis could contribute to the bronchiectasis that he developed, which lead to the COPD.  In July 2011, the same doctor opined that it is more likely than not that the Veteran's COPD is related to his service-connected sinusitis.  The doctor noted that the Veteran suffers from COPD and reactive airway disease.  In May 2012, the same doctor stated that the Veteran was "totally and permanently disabled from any type of gainful employment" because of his chronic sinusitis.  The doctor noted that he has been treating the Veteran for 12-13 years and that he has "seen [the Veteran's] sinusitis complicating his lungs to the point that now he feels chronic bronchitis and probably has bronchiectasis, all of which are directly related to his service-connected sinusitis."  The doctor reiterated his opinion it is more likely than not that the Veteran's lung condition is related to his sinusitis. 

In January 2013, the Veteran presented for a VA examination.  The examiner noted that the Veteran has a current diagnosis of restrictive lung disease of unknown etiology, but indicated that it may be related to morbid obesity and inactivity.  The examiner found that the Veteran did not have COPD, bronchiectasis, or any respiratory condition other than restrictive lung disease.  A chest exam showed distant breath sounds, with limited air movement, which the examiner noted is consistent with restrictive lung function.  The examiner heard no rales, rhonchi, or wheezes on examination.  A chest x-ray dated February 2013 showed no cardiopulmonary disease radiographically.  A January 2013 CT scan showed no pleural effusion, but minimal linear and parenchymal scarring in the lingula and lung bases was noted.  A high-resolution CT dated May 2012 showed no endobronchial lesions or bronchiectasis.  

The examiner indicated that the Veteran's current pulmonary disease seemed related to his restrictive lung disease due to obesity, inactivity, and deconditioning.  The examiner noted that a review of the Veteran's service treatment records showed no mention or treatment related to a chest condition.  The examiner also noted that the Veteran's separation examination showed a normal heart and lung exam and that a chest x-ray dated November 1971 was negative.  

The examiner offered the following opinions: it is less likely than not that the Veteran's current restrictive lung disease had its onset during active service; it is less likely than not that the Veteran's restrictive lung disease is related to the Veteran's claimed in-service chemical or radiation exposure, or otherwise related to service; the Veteran's restrictive lung disease is less likely than not related to his maxillary sinusitis or other service-connected disabilities; and that the Veteran's restrictive lung disease has not been aggravated by his sinusitis or other service-connected disabilities.  

In rendering her opinions, the examiner noted that several chest CT scans have not offered any other explanation for the Veteran's restrictive lung disease, other than his obesity and lack of conditioning.  The examiner also noted that it is "not likely that chemical, radiation, or chronic sinusitis would have resulted in [the Veteran's] current condition without resulting in lung parenchymal, interstitial, or lining changes.  None of these were found."  The examiner noted that the preponderance of the evidence shows that the Veteran does not have COPD or bronchiectasis.  

The examiner also noted that while chronic sinusitis could have resulted in bronchiectasis and COPD, the Veteran's service-connected disabilities cannot be related to causing or aggravating the Veteran's restrictive lung disease. 

In a March 2014 addendum opinion, the examiner noted that it is not at least as likely as not that the Veteran had COPD at any point during the appeal period.  
 
A.  Direct Service Connection

The Veteran has a current diagnosis of restrictive lung disease.  For service connection to be warranted on a direct basis, the Veteran must also have an in-service incurrence and link between the Veteran's current diagnosis and the in-service event.  

The Veteran's service treatment records are silent for complaints of or treatment for a chest condition during service.  A November 1971 chest x-ray was normal; his November 1972 separation examination showed a normal chest and lung examination and did not note any chest conditions.  In addition, the Veteran does not allege that his pulmonary disorder began in service. 

Without an in-service injury or disease, service connection cannot be established on a direct basis. 

B.  Radiation and Chemical Exposure

COPD and restrictive respiratory disease are not listed as a disease that may be service-connected on a presumptive basis as due to radiation exposure under 38 C.F.R. § 3.309(d)(2).  Likewise, COPD and restrictive respiratory disease are not listed as a "radiogenic disease" under 38 C.F.R. § 3.311.  The Board notes that the Veteran submitted several articles in support of his claim COPD is related to chronic sinusitis, however these articles do not contain competent scientific or medical evidence that COPD or sinusitis is a "radiogenic disease."  Therefore, for the Veteran's claim that his COPD as due to in-service exposure to radiation, the only theory of entitlement available is direct service connection.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

In this case, VA has been unable to document the Veteran's claimed in-service exposure to ionizing radiation and the Veteran has been unable to provide verification of his claimed exposure.  In December 2012, the RO notified the Veteran that the RO was unable to obtain any record of in-service radiation exposure.  The Veteran did not submit any further evidence of exposure.  While the Veteran alleges that he was exposed to radiation in service, whether the Veteran was exposed to ionizing radiation during active duty falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As the record contains no evidence in support of actual exposure to radiation in service, service connection is not warranted based on exposure to radiation. 

The Board notes that the Veteran submitted a buddy-statement that supports the Veteran's argument that he was exposed to hazardous chemicals while in service.  Giving the Veteran the benefit of the doubt, the Board accepts that the Veteran was exposed to hazardous chemicals in service.  To establish service connection based on hazardous chemical exposure in service, the Veteran must have a current disability and there must be a nexus between the Veteran's chemical exposure and his current disability.

While the Veteran does not have a current diagnosis of COPD, he does have a current diagnosis of restrictive lung disease.  However, the January 2013 VA examiner opined that it is "not likely that chemical, radiation, or chronic sinusitis would have resulted in [the Veteran's] current condition without resulting in lung parenchymal, interstitial, or lining changes.  None of these were found."  The Board gives great weight to the January 2013 VA examiner's opinion, as the opinion was based on a review of the Veteran's claim file, treatment records and a thorough examination.  

As to the Veteran's claim that his current pulmonary disorder is related to his in-service chemical exposure, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address the etiology of his pulmonary disorder.  The Veteran does not have the requisite training or expertise to render an opinion as to the etiology of any pulmonary disorder, including the question of whether it was related to in-service chemical exposure.  Moreover, there are many complex factors or contributors to pulmonary disorders that are not related to chemical exposure, which the Veteran does not have the requisite training to address.

The only medical opinion to address causation is that offered by the January 2013 VA opinion which weighs against the claim.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a pulmonary disorder as due to chemical or radiation exposure, and the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b).

C.  Service Connection as Secondary to Chronic Sinusitis

The July 2010 and January 2013 VA examiners diagnosed the Veteran with restrictive lung disease.  Both examiners opined that the Veteran's restrictive lung disease was not caused or aggravated by the Veteran's service connected chronic maxillary sinusitis.  The July 2010 examiner explained that restrictive lung disease is not causally related to sinusitis.  The January 2013 examiner explained that if the Veteran's sinusitis caused or aggravated his restrictive lung disease, the Veteran would have had lung parenchymal, interstitial, or lining changes, which were not seen.  In an October 2010 addendum opinion, the July 2010 examiner indicated that he consulted with a pulmonologist, who agreed that the Veteran did not have COPD.  In a March 2014 addendum opinion, the January 2013 examiner indicated that the Veteran did not have COPD at any time during the appeal period.    

The Board acknowledges that the Veteran's primary care physician has offered an opinion that it is more likely than not that the Veteran's COPD is related to his service-connected sinusitis.  In February 2011, this doctor indicated that the Veteran's chronic sinusitis could contribute to the bronchiectasis that he developed, which lead to the COPD.  In May 2012, this doctor stated that he has "seen [the Veteran's] sinusitis complicating his lungs to the point that now he feels chronic bronchitis and probably has bronchiectasis, all of which are directly related to his service-connected sinusitis."  However, the Board gives little weight to these opinions because they are based on speculation and the premise that the Veteran has COPD.  Two VA examiners and a pulmonologist found that the Veteran does not have COPD, but rather restrictive respiratory disease.  The January 2013 examiner specifically noted that sinusitis may contribute to COPD, but that the Veteran does not have COPD.  Therefore, the Board finds that this opinion has no probative weight. 

The Board also acknowledges that the Veteran has submitted several articles and excerpts from various internet sources that indicate that sinusitis may contribute to COPD.  However, as explained above, the Veteran does not have COPD.  In addition, the July 2010 and January 2013 VA examiners explained that sinusitis is not related to restrictive respiratory disease.  

The Veteran has offered his own opinion on etiology, stating that he currently has COPD that is related to his sinusitis.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Given the absence of evidence that a pulmonary disorder was incurred in service, is causally related to toxic chemical and radiation exposure in service, or was caused or aggravated by the Veteran's service-connected chronic maxillary sinusitis, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a pulmonary disorder, to include COPD and restrictive respiratory disease, including as secondary to in-service chemical and radiation exposure or the Veteran's service-connected chronic maxillary sinusitis is not warranted.  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a chronic pulmonary disorder, to include COPD and restrictive respiratory disease, to include as due to toxic chemical and radiation exposure or as secondary to the Veteran's service-connected chronic maxillary sinusitis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


